 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT
 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    SHARIDAN STILES, et al.,                              No. 2:14-CV-2234-MCE-DMC
12                        Plaintiffs,
13           v.                                             ORDER
14    WALMART, INC., et al.,
15                        Defendants.
16

17    AND RELATED COUNTER-ACTIONS
18

19                  Plaintiffs, who are proceeding with retained counsel, bring this civil action
20   alleging intellectual property and antitrust claims. Pending before the court are the following four
21   discovery motions:
22          Motions Filed by Plaintiffs
23          ECF No. 324                 Motion to compel defendant American International Industries,
                                        Inc., (AI) to provide further responses to requests for production,
24                                      set two.
25          ECF No. 334                 Motion to compel deposition testimony from Walmart’s Rule
                                        30(b)(6) witness.
26

27   ///
28   ///
                                                            1
 1          Motions Filed by Walmart
 2          ECF No. 332            Motion to enforce court’s order regarding depositions and for
                                   a protective order.
 3
            ECF No. 336            Motion for a protective order regarding Walmart’s Rule 30(b)(6)
 4                                 witness.
 5   The parties have filed joint statements regarding these discovery disputes. See ECF Nos. 325,

 6   342, and 352. The parties’ requests to seal documents in connection with these motions and

 7   responses thereto (ECF Nos. 326, 329, 330, 348, and 353) will be addressed by separate order.

 8                  Plaintiff’s motion to compel defendant AI to provide further discovery responses

 9   was submitted without oral argument. See ECF No. 331. The parties appeared before the

10   undersigned in Redding, California, on February 5, 2020, at 10:00 a.m., on stipulated shortened

11   notice for arguments on the remaining motions. Brian Dunne, Esq., and Erick Kuylman, Esq.,

12   appeared for plaintiffs. Catherine Simonsen, Esq., appeared for Walmart. Also appearing was

13   Karen Jacobsen, Esq., for non-parties Jeanne Helfrich and Walgreen Co. Following oral

14   argument, the remaining motions were submitted.

15

16                           I. SUMMARY OF DISCOVERY DISPUTES

17                  Plaintiffs’ Motion to Compel Defendant AI to Provide Further Responses to
                    Requests for Production, Set Two (ECF No. 324)
18

19                  Plaintiffs seek an order compelling defendant AI to provide further responses to

20   request for production nos. 63, 65-76, 79-80, 85-86, 91-92, and 97-98. According to plaintiffs,

21   the discovery requests at issue “seek information regarding Walmart’s Category Advisor

22   Program.” ECF No. 325, pg. 18 (joint statement). In response to each of these requests,

23   defendant AI raised a number of objections and stated that, subject to and without waiving its

24   objections, it had already produced all responsive non-privileged documents in its possession,

25   custody, or control. See e.g. ECF No. 325-2, pg. 9 (AI’s response to request no. 63).

26   ///

27   ///

28   ///
                                                      2
 1                  Walmart’s Motion to Enforce the Court’s Order Regarding Depositions and
                    for a Protective Order (ECF No. 332)
 2

 3                  Walmart seeks an order to enforce the court’s January 17, 2020, order permitting

 4   plaintiffs to take the depositions of up to 18 specified individuals. In particular, Walmart seeks a

 5   protective order precluding plaintiffs from taking the depositions of Jeanne Helfrich and Robin

 6   Foshee. See ECF No. 342, pg. 3 (joint statement).

 7                  The Parties’ Cross-Motions Regarding Plaintiff’s Notice of Deposition of
                    Walmart’s Rule 30(b)(6) Witness (ECF Nos. 334 and 336)
 8

 9                  Plaintiffs seek an order compelling Walmart to produce its Rule 30(b)(6)

10   witness(es) to testify on five disputed topics. See ECF No. 352, pgs. 8-9 (joint statement).

11   Walmart seeks a protective order precluding such deposition testimony. See id.

12

13                                           II. DISCUSSION

14          A.      Plaintiffs’ Motion to Compel Defendant AI to Provide Further Responses to
                    Requests for Production, Set Two (ECF No. 324)
15

16                  As AI notes in the joint statement, plaintiffs’ motion is untimely. On May 20,

17   2016, the District Judge issued an initial scheduling order upon commencement of this action.

18   See ECF No. 54. In that order, the court addressed discovery as follows:

19                          All discovery, with the exception of expert discovery, shall be
                    completed no later than three hundred sixty-five (365) days from the filing
20                  of the original complaint in the action. In this context, “completed”
                    means that all discovery shall have been conducted so that all
21                  depositions have been taken and any disputes relative to discovery
                    shall have been resolved by appropriate order if necessary and, where
22                  discovery has been ordered, the order has been obeyed. All motions to
                    compel discovery must be notice on the magistrate judge’s calendar in
23                  accordance with the Local Rules. (footnote omitted).
24                  Id. at 2 (bold added).
25                  On August 10, 2018, the court issued a stipulated modified discovery and

26   scheduling order. See ECF No. 146 (stipulated order). Pursuant to that order, fact discovery was

27   set to close on July 10, 2019, and dispositive motions were set to be filed within 150 days after

28   the close of fact discovery. See id. at 3-4. On June 18, 2019, the District Judge issued an order
                                                        3
 1   extending all operative case deadlines, as outlined in the court’s August 10, 2018, discovery and
 2   scheduling order, by six months to January 10, 2020. See ECF No. 229. Pursuant to further
 3   stipulation, the time to conduct fact witness depositions has been extended to and including
 4   February 15, 2020. See ECF No. 291 (stipulated order). The docket does not reflect any requests
 5   for or orders approving further modification of the August 10, 2018, scheduling order.
 6                  Thus, all fact discovery, except fact depositions, closed on or about January 10,
 7   2020. The time to conduct fact depositions has been extended to February 15, 2020.
 8                  Plaintiffs served their requests for production, set two, on defendant AI on
 9   November 27, 2019. See ECF No. 325-3, pg. 37 (proof of service). Defendant AI served
10   responses on December 27, 2019. See ECF No. 325-2, pg. 39 (proof of service). Plaintiffs’
11   instant motion to compel was filed on January 22, 2020. As the District Judge explained in the
12   May 2016 initial scheduling order, the deadline for completion of fact discovery includes the
13   filing of any necessary motions to compel. See ECF No. 54. Because plaintiff’s motion was filed
14   after the deadline for completion of fact discovery – January 10, 2020 – it is clearly untimely and
15   will be denied as such.
16             B.   Walmart’s Motion to Enforce the Court’s Order Regarding Depositions and
                    for a Protective Order (ECF No. 332)
17

18                  By earlier motion, plaintiffs sought leave to take more than the maximum ten
19   depositions allowed under the Federal Rule of Civil Procedure. See ECF Nos. 288 (Notice of
20   Motion) and 317 (Joint Statement). Arguments were heard on January 15, 2020, and the court
21   issued an order on January 17, 2020. See ECF No. 323. In granting plaintiff’s motion, the court
22   stated:
23                                   Plaintiffs seek an order authorizing them to take more than the
                    maximum ten deposition allowed under the Federal Rules of Civil Procedure
24                  without leave of court. See ECF No. 288 (Notice of Motion); see also ECF
                    No. 317 (Joint Statement). In the notice of motion, plaintiff states they seek
25                  to take a total of 13 depositions. See ECF No. 288, pg. 4. In the joint
                    statement, plaintiffs state they seek to take a total of 18 depositions. See ECF
26                  No. 317, pg. 21. To date, plaintiffs have not taken any depositions.
                                     Parties are limited to no more than ten depositions without
27                  leave of court or stipulation. See Fed. R. Civ. P. 30(a)(2)(A)(i); see also
                    Nevis v. Rideout Mem’l Hosp., 2019 U.S. Dist. LEXIS 188550, at *5-6
28                  (E.D. Cal. Oct. 30, 2019). The party seeking more than ten depositions bears
                                                          4
 1                   the burden of making a particularized showing of the need for additional
                     depositions. See Rideout Mem’l Hosp., 2019 U.S. Dist. LEXIS 188550, at
 2                   *5-6. Where the action is complex, parties are not required to exhaust the ten
                     allowable deposition prior to seeking leave to take additional depositions.
 3                   See Aerojet Rocketdyne, Inc. v. Global Aerospace, Inc., 2018 WL 5993585
                     at *1 (E.D. Cal. Nov. 6, 2018); see also Del Campo v. American Corrective
 4                   Counseling Servs., Inc., 2007 WL 3306496 at *6 (N.D. Cal. Nov. 6, 2007)
                     (“[I]t would be prejudicial to require Plaintiffs to choose the ten depositions
 5                   to take before they know whether they will be granted more”). Finally, once
                     a showing has been made, the court may relieve parties of the limitations on
 6                   depositions. See Fed. R. Civ. P. 26(b)(2)(A).
                                     Here, the court finds plaintiffs have made the necessary
 7                   showing as to the 18 deponents listed in the parties’ joint statement and will
                     grant plaintiff’s motion for leave to take 18 depositions. While leave is
 8                   hereby granted to take up to the 18 depositions designated by plaintiff, the
                     depositions are to be completed by the previously stipulated deadline of
 9                   February 15, 2020. As Defendant Walmart has indicated that defendant has
                     depositions yet to be completed by that same deadline, the parties are
10                   directed to cooperate in the scheduling and coordination of all remaining
                     depositions, including but not limited to scheduling depositions to proceed
11                   on concurrent schedules, in multiple venues to be covered by multiple
                     counsel, other than just lead counsel, and depositions scheduled outside
12                   ordinary business hours, including early mornings, evenings and weekends.
13                   ECF No. 323, pgs. 10-11.
14                   The parties agree on the following subsequent history:

15                            On January 27, 2020, plaintiffs served counsel for Walmart with
                     notices of depositions of Jeanne Helfrich and Robin Foshee. See ECF No.
16                   332 (Declaration of Catherine S. Simonsen (“Simonsen Decl.”)), ¶¶ 3-4, Ex.
                     2, 3; id., ¶ 9, Ex. 8, 9. On January 28, 2020, counsel for Walmart met and
17                   conferred with counsel for plaintiffs regarding the deposition notices. See id.,
                     ¶¶ 13-14. Counsel for Walmart asked plaintiffs to withdraw the Helfrich and
18                   Foshee deposition notices on the grounds that they exceeded the 10-
                     deposition limit under Fed. R. Civ. P. 30(a)(2)(A)(i) and were not permitted
19                   by the Court’s Order of January 17, 2020, authorizing the specific 18
                     depositions plaintiffs sought leave to take (which did not include the
20                   depositions of Ms. Helfrich or Ms. Foshee). See ECF No. 323 at 10-11.
                     Plaintiffs’ counsel did not agree to withdraw the Helfrich and Foshee
21                   deposition notices. See id., ¶¶ 13-14, Ex. 13.
22                   ECF No. 342, pg. 3 (Joint Statement).
23   Walmart now moves for enforcement of the court’s January 17, 2020, order permitting only those

24   depositions outlined by plaintiffs in their prior filings.

25                   Walmart’s motion is well-taken in that plaintiffs were granted leave to take the

26   specific depositions listed in the prior joint statement. In obtaining that relief, plaintiffs made the

27   required showing as to each of the witnesses listed. Neither Ms. Helfrich nor Ms. Foshee were

28   listed and, as such, plaintiffs made no showing as to such witnesses. To the extent plaintiffs seek
                                                          5
 1   with the notices of deposition directed to Helfrich and Foshee to take more than the 18
 2   depositions previously authorized, Walmart’s motion will be granted. Plaintiffs shall not be
 3   permitted to take more than the 18 depositions for which leave has been granted.
 4                  In their prior motion for leave to take excess depositions, plaintiffs listed eight
 5   witnesses as person most knowledgeable designees of various entities under Federal Rule of Civil
 6   30(b)(6). See ECF No. 317, pgs. 29-33. Specifically, plaintiffs listed among the 18 depositions
 7   they sought leave to take the Rule 30(b)(6) designees of AI, see id. at 29 (witness no. 5),
 8   Walmart, see id. at 31 (witness no. 12), Pacific World, see id. (witness no. 13), Coty, see id.
 9   (witness no. 14), P&G, see id. (witness no. 15), Energizer, see id. (witness no. 16), KISS, see id.
10   (witness no. 17), and Onyx, see id. (witness no. 18). To the extent plaintiffs now seek to
11   substitute Ms. Helfrich and/or Ms. Foshee as a Rule 30(b)(6) designee listed in plaintiffs’ prior
12   motion, Walmart’s motion will be denied, and such depositions may proceed, so long as the
13   authorized total of 18 depositions is not exceeded.
14          C.      The Parties’ Cross-Motions Regarding Plaintiff’s Notice of Deposition of
                    Walmart’s Rule 30(b)(6) Witness (ECF Nos. 334 and 336)
15

16                  Federal Rule of Civil Procedure 30(b)(6) provides in relevant part:
17                         In its notice [of deposition] . . ., a party may name as the deponent a
                    public or private corporation, a partnership, an association, a governmental
18                  agency, or other entity and must describe with reasonable particularity the
                    matters for examination. The named organization must then designate one or
19                  more officers, directors, or managing agents, or designate other persons who
                    consent to testify on its behalf; and it may set out the matters on which each
20                  person designated will testify. . . .
21                  Fed. R. Civ. P. 30(b)(6).
22   On January 15, 2020, plaintiffs served a notice of deposition for Walmart’s Rule 30(b)(6) witness.
23   The notice specified 32 separate topics for examination. See ECF No. 352-2 (Walmart’s
24   objections to notice, attached as Exhibit 1 to the declaration of Erick Kuylman). Walmart
25   objected to all 32 topics. See id.
26   ///
27   ///
28   ///
                                                        6
 1                  During the course of the meet-and-confer process, the parties have narrowed the
 2   dispute to Topics 4, 5, 6, 7, and 29. See ECF No. 352, pgs. 8-9 (joint statement). According to
 3   the parties:
 4                          . . .The parties primarily disagreed about the relevant, particularity,
                    and temporal scope of the topics. (citation omitted). Although Stiles agreed
 5                  to limit the scope of the topics to the Beauty and Wet Shave categories and to
                    the period of January 1, 2007, to October 1, 2014, Walmart was unwilling to
 6                  withdraw its objections. (citation omitted).
 7                  Id. at 9.
 8   The specific topics remaining at issue are as follows:
 9                  Topic 4        Walmart’s category advisor program.
10                  Topic 5        Walmart’s practices, processes, and procedures for selecting
                                   category advisors.
11
                    Topic 6        Walmart’s use of category advisors, including what
12                                 information is shared with category advisors.
13                  Topic 7        Walmart’s practices, processes, and procedures for sharing
                                   price, cost, and supply in formation with product suppliers.
14
                    Topic 29       The documents and spreadsheets that Walmart produced with
15                                 its August 14, 2019, volume 10 production and its November
                                   15, 2019, production.
16
                    ECF No. 352-2, Exhibit 1.
17

18   Walmart refused to provide a Rule 30(b)(6) witness to testify on any of these topics. See id.
19                  As outlined above, during the meet-and-confer process plaintiffs agreed to limit
20   the scope of Walmart’s Rule 30(b)(6) witness deposition to the beauty and wet shave categories
21   for the time between January 1, 2007, and October 1, 2014. At the hearing, plaintiffs’ counsel
22   agreed to further limit the scope of Walmart’s Rule 30(b)(6) witness deposition to the time period
23   between January 1, 2009, and October 1, 2014, for the “beauty” category. Pursuant to plaintiffs’
24   counsel’s representations, the following limitations shall apply to Walmart’s Rule 30(b)(6)
25   witness deposition:
26                  CATEGORY                               TIME PERIOD
27                  Wet Shave                     January 1, 2007, to October 1, 2014
28                  Beauty                        January 1, 2009, to October 1, 2014
                                                       7
 1

 2   The above-listed additional particularity specified by plaintiffs was accordingly considered with
 3   regard to each of the disputed topics discussed below.
 4                  1.      Topic 4 -- Walmart’s category advisor program
 5                  Walmart objects as follows:
 6                          Walmart objects to this Topic to the extent it seeks information
                    protected by the attorney-client privilege, the work-product doctrine, or any
 7                  other applicable privilege or protection. Walmart objects to this Topic to the
                    extent it seeks confidential, trade secret, competitive, business, or other
 8                  proprietary information and reserves the right to designate any transcript(s)
                    of Walmart’s designee(s) confidential as permitted under the Protective
 9                  Order. Walmart objects to this Topic on the grounds that it is vague and
                    ambiguous, including in its use of the term “category advisor program,”
10                  which is not defined and Walmart interprets this Topic as it reasonably
                    understands these terms. Walmart further objects to this request as
11                  inconsistent with Rule 30(b)(6) of the Federal Rules of Civil Procedure
                    because it fails to describe with reasonable particularity the matters for
12                  examination. Walmart objects to this Topic as overly broad and unduly
                    burdensome because it lacks temporary scope Walmart further objects to
13                  this Topic as overly broad to the extent it seeks information that is neither
                    relevant to any party’s claim or defense, nor proportional to the needs of the
14                  case because it seeks discovery beyond the scope of plaintiffs’ claims as
                    plead in the Fourth Amended Complaint.
15
                    ECF No. 352-2, pg. 7.
16

17   Walmart refused to produce any witness to testify on this topic. See id.
18                  With the narrowing of this topic to the beauty category for the time period January
19   1, 2009, to October 1, 2014, and the wet shave category for the time period January 1, 2007, to
20   October 1, 2014, the Court finds this topic to be described with reasonable particularity.
21   Plaintiffs’ motion will be granted and Walmart’s cross-motion will be denied as to Topic 4.
22                  2.      Topic 5 – Walmart’s practices, processes, and procedures for selecting
                            category advisors
23

24                  Walmart objects as follows:
25                          Walmart objects to this Topic to the extent it seeks information
                    protected by the attorney-client privilege, the work-product doctrine, or any
26                  other applicable privilege or protection. Walmart objects to this Topic to the
                    extent it seeks confidential, trade secret, competitive, business, or other
27                  proprietary information and reserves the right to designate any transcript(s)
                    of Walmart’s designee(s) confidential as permitted under the Protective
28                  Order. Walmart objects to this Topic on the grounds that it is vague and
                                                         8
 1                  ambiguous, including in its use of the terms “practices,” “processes,”
                    “procedures,” and “category advisors,” which are not defined and Walmart
 2                  interprets this Topic as it reasonably understands these terms. Walmart
                    further objects to this request as inconsistent with Rule 30(b)(6) of the
 3                  Federal Rules of Civil Procedure because it fails to describe with reasonable
                    particularity the matters for examination. Walmart objects to this Topic as
 4                  overly broad and unduly burdensome because it lacks temporary scope
                    Walmart further objects to this Topic as overly broad to the extent it seeks
 5                  information that is neither relevant to any party’s claim or defense, nor
                    proportional to the needs of the case because it seeks discovery beyond the
 6                  scope of plaintiffs’ claims as plead in the Fourth Amended Complaint.
 7                  ECF No. 352-2, pgs. 7-8.
 8   Walmart refused to produce any witness to testify on this topic. See id.

 9                  With the narrowing of this topic to the beauty category for the time period January

10   1, 2009, to October 1, 2014, and the wet shave category for the time period January 1, 2007, to

11   October 1, 2014, the Court finds this topic to be described with reasonable particularity.

12   Plaintiffs’ motion will be granted and Walmart’s cross-motion will be denied as to Topic 5.

13                  3.      Topic 6 – Walmart’s use of category advisors, including what
                            information is shared with category advisors
14

15                  Walmart objects as follows:

16                           Walmart objects to this Topic to the extent it seeks information
                    protected by the attorney-client privilege, the work-product doctrine, or any
17                  other applicable privilege or protection. Walmart objects to this Topic to the
                    extent it seeks confidential, trade secret, competitive, business, or other
18                  proprietary information and reserves the right to designate any transcript(s)
                    of Walmart’s designee(s) confidential as permitted under the Protective
19                  Order. Walmart objects to this Topic on the grounds that it is vague and
                    ambiguous, including in its use of the terms “use,” “category advisors,”
20                  “information,” and “shared,” which are not defined and Walmart interprets
                    this Topic as it reasonably understands these terms. Walmart further objects
21                  to this request as inconsistent with Rule 30(b)(6) of the Federal Rules of
                    Civil Procedure because it fails to describe with reasonable particularity the
22                  matters for examination. Walmart objects to this Topic as overly broad and
                    unduly burdensome because it lacks temporary scope Walmart further
23                  objects to this Topic as overly broad to the extent it seeks information that is
                    neither relevant to any party’s claim or defense, nor proportional to the needs
24                  of the case because it seeks discovery beyond the scope of plaintiffs’ claims
                    as plead in the Fourth Amended Complaint.
25
                    ECF No. 352-2, pg. 8.
26

27   Walmart refused to produce any witness to testify on this topic. See id.

28   ///
                                                       9
 1                  With the narrowing of this topic to the beauty category for the time period January
 2   1, 2009, to October 1, 2014, and the wet shave category for the time period January 1, 2007, to
 3   October 1, 2014, the court finds this topic to be described with reasonable particularity.
 4   Plaintiffs’ motion will be granted and Walmart’s cross-motion will be denied as to Topic 6.
 5                  4.      Topic 7 – Walmart’s practices, processes, and procedures for sharing
                            price, cost, and supply information with product suppliers
 6

 7                  Walmart objects as follows:
 8                          Walmart objects to this Topic to the extent it seeks information
                    protected by the attorney-client privilege, the work-product doctrine, or any
 9                  other applicable privilege or protection. Walmart objects to this Topic to the
                    extent it seeks confidential, trade secret, competitive, business, or other
10                  proprietary information and reserves the right to designate any transcript(s)
                    of Walmart’s designee(s) confidential as permitted under the Protective
11                  Order. Walmart objects to this Topic on the grounds that it is vague and
                    ambiguous, including in its use of the terms “practices,” “processes,”
12                  “procedures,” “sharing,” “price,” “cost,” “supply information,” and “product
                    suppliers,” which are not defined and Walmart interprets this Topic as it
13                  reasonably understands these terms. Walmart further objects to this request
                    as inconsistent with Rule 30(b)(6) of the Federal Rules of Civil Procedure
14                  because it fails to describe with reasonable particularity the matters for
                    examination. Walmart objects to this Topic as overly broad and unduly
15                  burdensome because it lacks temporary scope Walmart further objects to
                    this Topic as overly broad to the extent it seeks information that is neither
16                  relevant to any party’s claim or defense, nor proportional to the needs of the
                    case because it seeks discovery beyond the scope of plaintiffs’ claims as
17                  plead in the Fourth Amended Complaint. Walmart objects to this Topic
                    because it assumes the existence of facts no tin evidence. Walmart further
18                  objections [sic] to this Topic on the grounds that it is unintelligible.
19                  ECF No. 352-2, pg. 9.
20   Walmart refused to produce any witness to testify on this topic. See id.
21                  To the extent this topic seeks testimony concerning the mechanics (i.e., “practices,
22   processes, and procedures”) for sharing information with product suppliers, the Court finds the
23   topic to be described with reasonable particularity. To the extent the topic seeks information
24   beyond the mechanics of Walmart’s sharing of information with product suppliers, the court finds
25   the topic to be overbroad. Plaintiffs’ motion will be granted and Walmart’s cross-motion will be
26   denied to the extent plaintiffs seek testimony concerning the mechanics of Walmart’s information
27   sharing. The granting of this motion is without prejudice to any objections by Walmart, at the
28   time of the subject deposition, to the extent plaintiffs seek testimony beyond the mechanics of
                                                       10
 1   Walmart’s information-sharing process and procedure.
 2                  5.     Topic 29 – The documents and spreadsheets that Walmart produced
                           with its August 14, 2019, volume 10 production and its November 15,
 3                         2019, production
 4                  Walmart objects as follows:
 5                           Walmart objects to this Topic to the extent it seeks information
                    protected by the attorney-client privilege, the work-product doctrine, or any
 6                  other applicable privilege or protection. Walmart objects to this Topic on the
                    grounds that it is vague and ambiguous, including in its use of the terms
 7                  “documents” and “spreadsheets,” which are not defined and Walmart
                    interprets this Topic as it reasonably understands these terms. Walmart
 8                  objects to this Topic as improper and outside the scope of Federal Rule of
                    Civil Procedure 30(b)(6) testimony. Walmart objects to this Topic to the
 9                  extent it seeks information that is neither relevant to any party’s claim or
                    defense, nor proportional to the needs of the case because it seeks discovery
10                  beyond the scope of plaintiffs’ claims as plead in the Fourth Amended
                    Complaint. Walmart objects to this Topic to the extent it seeks information
11                  that is duplicative of other discovery requests propounded by Plaintiffs in
                    this litigation.
12
                    ECF No. 352-2, pg. 25.
13

14   Walmart refused to produce any witness to testify on this topic. See id.
15                  As to this topic, Walmart’s objection will be overruled. Plaintiffs should be
16   permitted to ask Walmart’s Rule 30(b)(6) witness about documents Walmart produced. The
17   scope of the topic is specifically limited to documents produced by Walmart on August 14, 2019,
18   and November 15, 2019. Presumably, Walmart knows what these documents are and should have
19   its Rule 30(b)(6) witness prepared to discuss them. Plaintiffs’ motion will be granted and
20   Walmart’s cross-motion will be denied as to Topic 29.
21   ///
22   ///
23   ///
24   ///
25   ///
26   ///
27   ///
28   ///
                                                      11
 1                                         III. CONCLUSION
 2                  Accordingly, IT IS HEREBY ORDERED that:
 3                  1.     Plaintiffs’ motion to compel defendant AI to provide further responses to
 4   requests for production, set two (ECF No. 324) is denied;
 5                  2.     Walmart’s motion to enforce the court’s prior order regarding depositions
 6   and for a protective order (ECF No. 332) is resolved as follows:
 7                         a.     The motion is granted to the extent plaintiff will not be permitted to
                    take more than 18 depositions, as provided in the court’s January 17, 2020, order;
 8
                           b.      The motion is denied to the extent plaintiffs seek to substitute Ms.
 9                  Helfrich and/or Ms. Foshee as a Rule 30(b)(6) designee listed in plaintiffs’ prior
                    motion;
10

11                  3.     The parties cross-motions regarding plaintiffs’ notice of deposition of
12   Walmart’s Rule 30(b)(6) witness (ECF Nos. 334 and 336) are resolved as follows:
13                         a.      Pursuant to plaintiffs’ counsel’s representations, the scope of
                    Walmart’s Rule 30(b)(6) witness deposition as to Topics 4, 5, and 6 is limited to
14                  the beauty category for the time period January 1, 2009, to October 1, 2014, and
                    the wet shave category for the time period January 1, 2007, to October 1, 2014;
15
                           b.      Subject to the limitations on scope outlined above, plaintiffs’
16                  motion is granted and Walmart’s motion is denied as to Topics 4, 5, and 6;
17                          c.      Plaintiffs’ motion is granted and Walmart’s cross-motion is denied
                    as to Topic 7 to the extent plaintiffs seek testimony concerning the mechanics of
18                  Walmart’s information sharing;
19                          d.      Plaintiffs’ motion is granted and Walmart’s cross-motion is denied
                    as to Topic 29.
20

21

22   Dated: February 5, 2020
                                                        ____________________________________
23                                                      DENNIS M. COTA
24                                                      UNITED STATES MAGISTRATE JUDGE

25

26

27

28
                                                      12
